DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito (US 2017/0069793; herein “Saito”) in view of Inazu et al. (US 2013/0328013; herein “Inazu”).
Regarding claim 1, Saito discloses in Figs. 4, 5A-D and related text a method of manufacturing a deep ultraviolet light emitting device comprising: 
forming a stack body in which an n-type clad layer (23, see [0069]) made of an n-type In1-x1-y1Alx1Gay1 (0≤x1+y1≤1, 0≤x1≤1, 0≤y1≤1) (see and [0040]), an active layer (14, see [0069]) made of In1-x2-y2Alx2Gay2 (0≤x2+y2≤1, 0≤x2≤1, 0≤y2≤1) (see [0044]), and an electron block layer (15, see [0069]) made of In1-x3-y3Alx3Gay3 (0≤x3+y3≤1, 0≤x3≤1, 0≤y3≤1) (see [0046]) are stacked on a base substrate (20) successively; 
removing the base substrate from the stack body (see Fig. 5C and 5D); 
forming an n-side electrode (28, see [0069]) in a partial region on the n-type clad layer exposed by removing the base substrate;
forming a texture structure (roughened surface of 23) in an opening region (region outside of partial region where n-side electrode is formed) on the n-type clad layer.
Saito does not disclose 
forming an n-type contact layer made of an n-type semiconductor material that contains GaN on the n-type clad layer exposed by the removing the base substrate; and 
forming a mask in a partial region on the n-type contact layer;
removing the n-type contact layer in an opening region not overlapping the mask to expose the n-type clad layer in the opening region;
forming the n-side electrode on the n-type contact layer, 
wherein the n-type contact layer has a band gap smaller than a band gap of the n-type clad layer.
In the same field of endeavor, Inazu teaches in Fig. 13 and related text (including similar features described in accordance with Fig. 1 and related text) a deep ultraviolet light emitting device comprising 
forming an n-type contact layer (21, see [0080]) made of an n-type semiconductor material that contains GaN (n-AlGaN with mole fraction of AlN 0-40%, see [0080]) on the n-type clad layer (6, see [0061]); and 
forming a mask (see [0068]) in a partial region on the n-type contact layer;
removing the n-type contact layer in an opening region not overlapping the mask to expose the n-type clad layer (6) in the opening region (see Fig. 3-4 and [0068]);
forming the n-side electrode (13, see [0080]) in the partial region on the n-type contact layer, 
wherein the n-type contact layer has a band gap smaller than a band gap of the n-type clad layer (the AlN mole fraction 21 is smaller than that of 6, see [0080], which correlates with band gap).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Saito by having an n-type contact layer made of an n-type semiconductor material that contains GaN on the n-type clad layer, forming a mask in a partial region on the n-type contact layer, removing the n-type contact layer in an opening region not overlapping the mask to expose the n-type clad layer in the opening region, forming the n-side electrode in the partial region on the n-type contact layer, and the n-type contact layer having a band gap smaller than a band gap of the n-type clad layer, as taught by Inazu, in order to provide an improved electrode structure and reduce forward voltage (see Inazu [0079]). Note that the limitation “forming an n-type contact layer made of an n-type semiconductor material that contains GaN on the n-type clad layer exposed by removing the base substrate” is taught by the combination of forming the n-type electrode on the n-type clad layer exposed by removing the base substrate, as shown by Saito, in combination with the electrode having a n-type contact layer formed under the n-type electrode, as shown by Inazu.
Regarding claim 4, Saito further discloses the base substrate (20) is removed from the stack body by a laser lift-off process (see [0075]).
Regarding claim 5, Saito further discloses 
the forming the stack body includes forming a base layer (21, see [0072]) that contains aluminum nitride (AIN) (see [0072]) between the base substrate (20) and the n-type clad layer (23), and 
the removing the base substrate includes removing at least a portion of the base layer to expose the n-type clad layer (see Figs. 5C and 5D).
Regarding claim 6, the combined device shows wherein the forming the stack body includes forming a p-type contact layer (Inazu: 10, see [0061]) made of a p-type In1-x4-y4Alx4Gay4 (0≤x4+y4≤1, 0≤x4≤1, 0≤y4≤1) (see [0061]) on the active layer (14) and forming a p-side electrode (12, see [0063]) on the p-type contact layer.

Response to Arguments
Applicant's arguments filed 3/2/2022 have been fully considered but they are not persuasive.
Applicant argues (pages 4-5) that Saito does not teach or suggest the invention because “Saito fails to teach or suggest that forming an n-side electrode (36, FIG. 1) in the partial region on the n-type contact layer (34) where the texture structure (42) is not formed as set forth in the amended claim 1.”
In response, the examiner disagrees. First, in response to applicant's argument that the reference fail to show “forming an n-side electrode (36, FIG. 1) in the partial region…where the texture structure is not formed,” it is noted that the features upon which applicant relies is are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In the instant case, the claim requires the textured structure to be in the “opening region” but does not preclude the texture structure from also being in the partial region. 
In response to applicant’s argument that the reference does not show “forming an n-side electrode (36, FIG. 1) in the partial region on the n-type contact layer (34),” it is noted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, Saito is not relied upon to teach the n-type contact layer. Rather, Inazu teaches the n-type contact layer under the n-side electrode.
Applicant argues (pages 5-6) that Saito in view of Inazu fails to teach or suggest the claimed invention because “Inazu fails to disclose at least “forming a mask in a partial region on the n-type contact layer; removing the n-type contact layer in an opening region not overlapping the mask to expose the n-type clad layer in the opening region; forming a texture structure in the opening region on the n-type clad layer; and forming an n-side electrode in the partial region on the n- type contact layer’ as set forth in the amended claim 1.”
In response, the examiner disagrees. Specifically, it is noted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, Inazu is not relied upon to teach the texture structure in the opening region on the n-type clad layer; rather, Saito provides this teaching.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren R Bell whose telephone number is (571)272-7199. The examiner can normally be reached M-H 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571)272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAUREN R BELL/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        5/31/2022